Citation Nr: 1519393	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness, manifested by muscle and joint pain, headaches, and gastrointestinal symptoms.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for irritable bowel syndrome. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1993.  He had service in Southwest Asia, where his awards and decorations included the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, during the course of the appeal, the Veteran requested a video conference with a Veterans Law Judge from the Board.  Accordingly, the case is remanded to the AOJ for the following actions:

The AOJ must schedule the Veteran for a video conference with a Veterans Law Judge from the Board.  

If the Veteran fails to report for a scheduled VA hearing or video conference, a copy of the notice informing him of the date, time, and location of the hearing or video conference must be associated with the claims folder.  

Following the completion of the video conference, if the case is otherwise in order, it must be returned to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




